Name: Commission Regulation (EEC) No 3480/82 of 23 December 1982 amending Regulation (EEC) No 2991/82 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/47 COMMISSION REGULATION (EEC) No 3480/82 of 23 December 1982 amending Regulation (EEC) No 2991/82 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community Regulation should therefore be adjusted in line with the opinion of the Management Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 6 (7) and 12 (3) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1272/79 (4), and in particular Article 7a thereof, Whereas Articles 2 (2), 3 (2) and 11 ( 1 ) of Commission Regulation (EEC) No 2991 /82 (5), as amended by Regulation (EEC) No 3400/82 (*), specify that certain acts have to be carried out before 20 December 1982 ; whereas the intention of the Management Committee for Milk and Milk Products when it examined the Regulation was to make the 20 December the last day for carrying out these acts ; whereas the text of the Regulation (EEC) No 2991 /82 is amended as follows : (a) Article 2 (2) shall read as follows : '2. Contracts of sale may be concluded until 20 December 1982.' (b) In Articles 3 (2) and 11 (1 ) the words 'before 20 December 1982' are replaced by 'not later than 20 December 1982'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply form 10 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . 3) OJ No L 169, 18 . 7. 1968 , p . 1 . (4) OJ No L 161 , 29 . 6 . 1979, p . 13 . 0 OJ No L 314, 10 . 11 . 1982, p . 27. O OJ No L 357, 18 . 12. 1 982, p. 14.